DETAILED ACTION
Claims 1-3 and 6-18 are pending, of which claims 7-15 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-3, 6, and 16-18 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 103 rejections are withdrawn in view of the amendment and replaced with new rejections incorporating the teachings of a new primary reference, Matsuda.
The double patenting rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) in view of Cheng (US Pat. Pub. 2003/0033991; of record).
As to claims 1, 6, and 16-18, Matsuda discloses a hydrogen supply formulation comprising fine silicon nanoparticles, wherein the nanoparticles have surfaces that are contacted with a buffer solution (a "physiologically acceptable medium" of claim 1) that may have a pH of 8 or 9 (which is within the range of claims 1 and 18), resulting in the generation of molecular hydrogen (see page 1).  Matsuda further discloses treating the silicon nanoparticles with hydrofluoric acid to remove oxide films (page 1) and that doing so results in increased hydrogen generation (page 2), and which will result in the surfaces of the nanoparticles retaining hydrophilicity (claim 17). The recitation of claim 1 that the hydrogen supply material is for bringing the hydrogen into contact with skin and/or a mucous membrane through the physiologically acceptable medium having a pH of more than 7.4 is merely an intended use of the material and is therefore not given patentable weight.  Matsuda does not disclose treating the surface of the particles to comprise alkyl groups, thus meeting the negative limitation of claim 16.  Matsuda further teaches that the composition comprising the hydrogen supply formulation in contact with the aqueous medium is useful as drinking water, because the hydrogen generated by the composition promotes health by efficiently removing active oxygen in vivo, which is harmful to the human body (page 1, 1st paragraph).  Therefore, the Matsuda composition comprising the solid silicon nanoparticle hydrogen supply formulation is considered a therapeutic material as recited by claim 6.   Matsuda also teaches that the hydrogen that is generated is useful as a new energy source for the replacement of fossil fuels (page 1, 1st paragraph).  
As to claims 1, 6, and 16-18, Matsuda does not further expressly disclose that the removal of the oxide film is incomplete as recited by claim 1, nor that the physiologically acceptable medium is selected from among those recited by claim 1, such as an emulsion.
Cheng discloses a composition comprising an emulsion comprising a metal powder that reacts with water to generate hydrogen for use in fuel cells (paragraph 2 and claim 1 of Cheng).  Cheng teaches that using the metal powder in an emulsion is beneficial because facilitates metering on demand and precise injection into an engine (paragraph 3).  
As to claims 1, 6, and 16-18, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the hydrogen supply formulation of Matsuda by varying the intensity of the oxide removal process (e.g., the concentration of the hydrofluoric acid and length of time to which the particles are subjected to the acid treatment) in order to optimize the amount of oxide film that is removed so as to maximize the enhancement of hydrogen generation that results from the acid treatment.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected result.
 It further would have been prima facie obvious to incorporate the silicon particles into an emulsion as disclosed by Cheng, since Matsuda teaches that the generated hydrogen is useful as a replacement for fossil fuel and Cheng suggests that incorporating the silicon particles into an emulsion will facilitate precise injection into an engine and metering on demand thereby aiding in the efficient use of hydrogen as a fuel as envisioned by Matsuda.
Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015) in view of Cheng (US Pat. Pub. 2003/0033991) as applied to claims 1, 6, and 16-18 above, and further in view of Foord (US Pat. Pub. 2012/0275981; of record).
The teachings of Matsuda and Chen are relied upon as discussed above, but they do not further expressly disclose that the hydrogen supply formulation further comprises a film impermeable to water covering the silicon fine particles such that when the medium is brought into contact at least a part of the impermeable film is removed or dissolved.
Foord discloses a hydrogen supply material for use in fuel cells comprising particles comprising nonpassivated silica and water, wherein the silicon is capable of reacting with water at a pH of from 5.5-8.5 to produce hydrogen (paragraphs 2, 42, 45-47, 58).  The silicon particles may be coated with an organic coating, which may dissolve in water, or alternatively may degrade in water, and which serves to prevent or reduce the ingress of air and moisture, which preserves the silicon in its nonpassivated form (paragraphs 20 and 89-90).  The coating may comprise for example, a grease, which is impermeable to water as recited by claim 2.  The removal of the water impermeable coating would result in the silicon fine particles coming into contact with the water medium as recited by claim 2.
 It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the hydrogen supply formulation of Matsuda and Cheng as combined supra by using a water impermeable coating such as a grease over the silicon particles, since Foord teaches that forming such a film on silicon particles intended for hydrogen generation is advantageous because it will protect the particles from moisture and air, thereby maintaining the nonpassivated surface.  
Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015) in view of Cheng (US Pat. Pub. 2003/0033991) as applied to claims 1, 6, and 16-18 above, and further in view of Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571.
All paragraph references to Kobayashi are with respect to the English language equivalent.  
The teachings of Matsuda and Cheng are relied upon as discussed above, but they do not further expressly disclose that the medium comprises one of the compounds recited by claim 3, such as potassium hydroxide.  
Kobayashi discloses a hydrogen production apparatus that generates hydrogen by causing silicon particles to come in contact with water (Abstract), and teaches adjusting the pH value of the aqueous solution by addition of sodium bicarbonate (“sodium hydrogencarbonate”) or potassium hydroxide (paragraphs 118-119).  Kobayashi discloses that adjusting the pH in this manner promotes faster hydrogen generation (paragraph 129).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the hydrogen supply formulation of Matsuda and Chen as combined supra by incorporating sodium hydrogencarbonate or potassium hydroxide in order to adjust the pH to greater than 10, since Kobayashi teaches that doing so will promote faster generation of the hydrogen.  
Response to Applicant’s Arguments
 Applicant’s arguments have been considered carefully but are moot in light of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/327,782, and in view of Foord et al. (US Pat. Pub. 2012/0275981) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
The copending claims recite a compound comprising silicon fine particles of claims 1 and 16-18 or aggregates thereof capable of generating hydrogen and comprising a heterogeneous or incomplete oxide film on the particle surfaces such that it would be hydrophilic, wherein the particles are not recited to be treated to comprise surface alkyl groups, a pH adjusting agent such as sodium hydrogencarbonate to adjust the medium to a pH value of 5 or more, and a cream (“physiologically acceptable medium”), and which is capable of serving as one of the materials recited by claim 6.  
Although the copending claims do not recite the presence of an impermeable film over the particles, it would have been prima facie obvious to incorporate same, because Foord expressly suggests coating a hydrogen supply material comprising silicon particles with an organic coating that may be impermeable to water in order to advantageously prevent the premature absorption of moisture from the air.  
Claims 1-3, 6, and 16-18 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-12 of US Pat. No. 10,617,712, and in view of Foord et al. (US Pat. Pub. 2012/0275981) and/or Cheng (US Pat. Pub. 2003/0033991) where indicated below.
The teachings of the secondary reference are relied upon as discussed above. 
Although the issued claims are not identical to the present claims, they are not patentably distinguishable because the issued claims recite a preparation comprising silicon fine particles of claims 1 and 16-18 and which is capable of generating hydrogen when brought into contact with water (a “physiologically acceptable medium”) such that it would be hydrophilic and wherein the particles are not recited to be treated to comprise surface alkyl groups, and further comprising sodium hydrogencarbonate to adjust the pH to more than 7.4, and which is capable of serving as one of the materials recited by claim 6.  
Although the issued claims do not recite an impermeable film over the formulation, it would have been prima facie obvious to incorporate same, since Foord expressly suggests coating a hydrogen supply material comprising silicon particles with an organic coating that may be impermeable to water in order to advantageously prevent the premature absorption of moisture from the air.  Although the issued claims do not recite that the medium is, for example, an emulsion, it would have been prima facie obvious to use an emulsion as a medium for the silicon particles, in light of Cheng’s teaching that an emulsion is suitable for use as a medium containing particles for generating hydrogen upon contact with water.  
Although the copending claims do not recite an incomplete oxide film on the particle surface, it would have been obvious to include same in light of Matsuda’s teaching that removing at least part of the oxide film will enhance the ability of the particles to generate hydrogen.  
Response to Applicant’s Arguments
 Applicant has not submitted any substantive arguments against the double patenting rejections, which are therefore maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


 
 /Patricia Duffy/ Primary Examiner, Art Unit 1645